Citation Nr: 0725713	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims file.  

The Board notes that, at the time of the veteran's Board 
hearing, he submitted photocopies of photographs.  In a 
written statement received in connection with such 
photocopies, the veteran's representative waived agency of 
original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2006).  Therefore, the Board may 
properly consider the newly received evidence.

The Board also observes that the veteran originally claimed 
entitlement to service connection for PTSD in April 2002.  
His claim was denied in a December 2003 rating decision and 
he entered a notice of disagreement as to such denial in 
January 2004.  However, in September 2004, the veteran via 
his representative withdrew his claim of entitlement to 
service connection for PTSD.  See 38 C.F.R. § 20.204 (2006).  
Thereafter, also in September 2004, the veteran submitted an 
application to reopen his previously denied claim of 
entitlement to service connection for PTSD.  In the February 
2005 rating decision on appeal, the RO confirmed and 
continued the previous denial of service connection for PTSD.  
Therefore, as shown on the first page of this decision, Board 
has characterized the issue as whether new and material 
evidence has been received in order to reopen a claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At his September 2006 Board hearing and in documents of 
record, the veteran contends that he experienced several 
traumatic events during service and, as a result, currently 
suffers from PTSD.  Therefore, he claims that service 
connection is warranted for such disability. 

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Board 
notes that, at his September 2006 Board hearing, the veteran 
identified current treatment for his claimed psychiatric 
disorder at the VA Medical Center in Phoenix, Arizona, and 
treatment at the VA Hospital in Delaware approximately 17 
years previously.  In regard to the former facility, the 
Board notes that the most recent records contained in the 
claims file are dated in November 2004.  The Board observes 
that the veteran also reported prior treatment at the 
Northwest VA Clinic in Arizona; however, such records are 
already contained in the claims file as part of those 
received from the Phoenix VA facility.  Therefore, the Board 
finds that a remand is necessary in order to obtain any 
outstanding treatment records from the VA Medical Center in 
Phoenix, Arizona, dated from November 2004 to the present and 
from the VA Hospital in Delaware.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding treatment records from 
the VA Medical Center in Phoenix, Arizona, 
dated from November 2004 to the present 
and from the VA Hospital in Delaware 
should be requested from the appropriate 
facilities.  A response, negative or 
positive, should be documented in the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  

2.  After obtaining the VA treatment 
records identified in the preceding 
paragraph, any additionally-indicated 
development should be conducted, to 
include attempting any stressor 
verification deemed necessary for the 
appropriate adjudication of the claim.

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding 
paragraphs, the veteran's new and material 
claim should be readjudicated.  The entirety 
of the evidence should be considered.  If 
the claim remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


